SUBSCRIPTON AGREEMENT

This agreement is dated September 23, 2013 between the undersigned (“Buyer”) and
Biolase, Inc., a Delaware corporation having a principal place of business at 4
Cromwell, Irvine, California 92618 (“Seller”), whereby the parties agree as
follows:

The Buyer shall buy and the Seller agrees to sell that number of shares of
Seller’s common stock (the “Shares”) set forth below at a price of $1.86 per
share.

Buyer represents to Seller that Buyer is not a registered broker-dealer or
member of FINRA or an affiliate of any of the foregoing.

The Shares have been registered on Form S-3, File No. 333-190158, which
registration statement has been declared effective by the Securities and
Exchange Commission and will be effective on the delivery date of the Shares.
Within 3 business days of the date hereof, the Buyer shall wire transfer its
subscription amount set forth below (the “Funds”) to the master escrow account
of the escrow agent (the “Escrow Agent”), as further provided in the Escrow
Agreement between the Seller and Northland Securities, Inc. (the “Placement
Agent”) attached hereto as Exhibit A. The Seller shall cause the Shares to be
delivered to the Buyer via DTC’s Deposit Withdrawal Agent Commission (“DWAC”)
system to the account noted below. Seller agrees to file a prospectus supplement
on Form 424(b)(2) or equivalent form regarding the sale of the Shares to Buyer
prior to the funding. The parties hereby acknowledge and agree that delivery of
the Shares into Buyer’s designated DTC account via the DWAC system is a material
term of this agreement and time is of the essence. In the event that the Shares
are not in Buyer’s DTC account via DWAC and the prospectus supplement is not
delivered to Buyer within 3 Trading Days after the date hereof, then Buyer shall
have the right to demand, by notice, that Escrow Agent return the Funds to an
account indicated by Buyer, upon which the Buyer shall promptly return the
Shares to the Company.

SELLER:

BIOLASE, INC.

By: /s/ Federico Pignatelli
Name: Federico Pignatelli
Title: CEO
BUYER:

By: /s/ Stephen R. Du Bois
Name: Stephen R. Du Bois
Title: Managing Member, Camber Capital Management LLC


Address for Notices: 101 Huntington Ave., Suite 2550, Boston, MA 02199

Number of Shares: 2,688,172     
Total Subscription Amount: $4,999,999.92      

DWAC Instructions:
Broker:
Account:
Other Information:

